OPINION UPON STATE’S MOTION FOR REHEARING
The State has vigorously asserted on motion for rehearing that the admission of the evidence of the burglary was harmless error. Upon further consideration, we agree with the State. The evidence of guilt was overwhelming and the appellant received the minimum possible punishment. The evidence was undisputed that appellant was found in possession of the cocaine in her bra during a strip search in jail. Since she had two prior convictions, the minimum sentence that she could receive was the 25 years that the jury assessed her. See Tex. Penal Code § 12.42(d) (Vernon Supp.1986). No possibility exists that the jury increased appellant’s punishment as a result of the admission of the extraneous offense. See Prior v. State, 647 S.W.2d 956, 959-60 (Tex.Crim.App.1983); Esquivel v. State, 595 S.W.2d 516, 529 (Tex.Crim.App.1980). We overrule appellant’s first point of error.
For the reasons set forth the State’s motion for rehearing is granted and the judgment is affirmed.